HARRIS, Judge.
Although we understand the County’s concern about the possibility of having presented to it in the future a poorly-maintained and under-funded drainage system, we nevertheless agree with the trial judge that there is nothing in the record which supports the county’s position. We find nothing in the various development plans and contracts, or in the law, which prohibits the owner of a development that has completed a drainage system and has operated the system successfully throughout its sales program from turning over that system to the property owners through a property owners’ non-profit corporation for continued operation and maintenance after the developer has completed its sales program. The property owners’ corporation has willingly accepted the conveyance of all the necessary property and equipment and has undertaken the obligation of operation and maintenance of the system.
AFFIRMED.
THOMPSON, J., concurs.
GRIFFIN, C.J., concurs in result only.